 



EXHIBIT 10 (ss)

TRANSITIONAL COMPENSATION AGREEMENT

               THIS AGREEMENT is entered into as of the       day of December,
2002 by and between CDW Computer Centers, Inc., an Illinois corporation, and
            (the “Executive”).

W I T N E S S E T H

               WHEREAS, the Executive currently serves as a key employee of the
Company (as defined in Section 1) and the Executive’s services and knowledge are
valuable to the Company in connection with the management of one or more of the
Company’s principal operating facilities, divisions, departments or
subsidiaries;

               WHEREAS, the Board (as defined in Section 1) has determined that
it is in the best interests of the Company and its stockholders to secure the
Executive’s continued services and to ensure the Executive’s continued
dedication and objectivity in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change in Control (as defined in Section 1) of the Company, without concern as
to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control, and to
encourage the Executive’s full attention and dedication to the Company, the
Board has authorized the Company to enter into this Agreement; and

               WHEREAS, in order to induce the Company into entering into this
Agreement, the Executive has agreed to enter into a noncompetition agreement in
the form of Exhibit A hereto.

               NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, the Company and the Executive
hereby agree as follows:

               1. Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth below:

               (a) “Accrued Obligations” means, as of the Date of Termination,
the sum of (1) the Executive’s base salary through the Date of Termination to
the extent not theretofore paid, (2) the amount of any bonus, annual incentive
compensation, deferred compensation and other cash compensation accrued by the
Executive as of the Date of Termination to the extent not theretofore paid and
(3) any vacation pay, expense reimbursements and other cash entitlements accrued
by the Executive as of the Date of Termination to the extent not theretofore
paid. For the purpose of this Section 1(a), amounts shall be deemed to accrue
ratably over the period during which they are earned, but no discretionary
compensation shall be deemed earned or accrued until it is specifically approved
by the Board or the Compensation Committee in accordance with the applicable
plan, program or policy.

 



--------------------------------------------------------------------------------



 



               (b) “Board” means the Board of Directors of the Company.

               (c) “Cause” means (1) the Executive’s commission of an act
materially and demonstrably detrimental to the financial condition and/or
goodwill of the Company or any of its subsidiaries, which act constitutes gross
negligence or willful misconduct by the Executive in the performance of the
Executive’s material duties to the Company or any of its subsidiaries, or
(2) the Executive’s commission of any material act of dishonesty or breach of
trust resulting or intended to result in material personal gain or enrichment of
the Executive at the expense of the Company or any of its subsidiaries, or
(3) the Executive’s conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability. No
act or failure to act will be considered “willful” unless it is done, or omitted
to be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. In
addition, no act or omission will constitute Cause unless the Company has given
detailed written notice thereof to the Executive and, where remedial action is
feasible, the Executive then fails to remedy the act or omission within a
reasonable time after receiving such notice.

               (d) “Change in Control” means:

               (1) the acquisition by any individual, entity or group (a
“Person”), including any “person” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of both (x) 25% or more of the combined voting power of
the then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) and (y)
combined voting power of the Outstanding Company Voting Securities equal to or
in excess of the combined voting power of the Outstanding Company Voting
Securities held by the Krasny Family; excluding, however, the following: (A) any
acquisition directly from the Company or any member of the Krasny Family
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company or from any member
of the Krasny Family), (B) any acquisition by the Company, any member of the
Krasny Family or any group that includes a member of the Krasny Family, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i), (ii)
and (iii) of subsection (3) of this “Change in Control” definition shall be
satisfied, provided that, for purposes of clause (B), if any Person (other than
the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or any
member of the Krasny Family) shall, by reason of an acquisition of Outstanding
Company Voting Securities by the Company, become the beneficial owner of both
(x) 25% or more of the Outstanding Company Voting Securities and (y) combined
voting power of the Outstanding Company Voting Securities equal to or in excess
of the combined voting power of the Outstanding Company Voting Securities held
by the Krasny Family, and such Person shall, after such acquisition of
Outstanding Company Voting Securities by the Company, become the beneficial
owner of any additional

2



--------------------------------------------------------------------------------



 



Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;

               (2) individuals who, as of the date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date of this Agreement whose election,
or nomination for election by the Company’s stockholders, was approved by the
vote of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that no
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a person or group for the purpose of
opposing a solicitation by any other person or group with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
be deemed a member of the Incumbent Board;

               (3) consummation of a reorganization, merger or consolidation
unless, in any such case, immediately after such reorganization, merger or
consolidation, (i) more than 50% of the combined voting power of the then
outstanding securities of the corporation resulting from such reorganization,
merger or consolidation entitled to vote generally in the election of directors
is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals or entities who were the beneficial owners, respectively, of
the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation, (ii) no Person (other than the Company,
any employee benefit plan (or related trust) sponsored or maintained by the
Company or the corporation resulting from such reorganization, merger or
consolidation (or any corporation controlled by the Company) and any Person
which beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 25% or more of the Outstanding Company
Voting Securities) beneficially owns, directly or indirectly, both (x) 25% or
more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors and
(y) combined voting power of the then outstanding securities of such corporation
equal to or in excess of the combined voting power of the then outstanding
securities of such corporation held by the Krasny Family and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such reorganization, merger or consolidation; or

               (4) consummation of (i) a plan of complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, immediately after such sale or other disposition, (A) more
than 50% of the combined voting power of the then outstanding securities thereof
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such sale or other disposition,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 25%
or more of the Outstanding Company Voting

3



--------------------------------------------------------------------------------



 



Securities) beneficially owns, directly or indirectly, both (x) 25% or more of
the combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors and (y) combined voting power of the
then outstanding securities thereof equal to or in excess of the combined voting
power of the then outstanding securities thereof held by the Krasny Family and
(C) at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition.

               For the avoidance of doubt, the consummation of a transaction
initiated by the Company involving the formation of a direct or indirect holding
company of the Company for any internal legal or business purpose in which the
holders of the outstanding voting securities of the Company become the holders
of the outstanding voting securities of such holding company in substantially
the same proportions shall not constitute a “Change in Control.”

               (e) “Company” means CDW Computer Centers, Inc., an Illinois
corporation, and its successors and assigns; provided, however, that in the
event of the consummation of a transaction initiated by the Company involving
the formation of a direct or indirect holding company of the Company for any
internal legal or business purpose in which the holders of the outstanding
voting securities of the Company become the holders of the outstanding voting
securities of such holding company in substantially the same proportions, all
references to the “Company” herein shall be deemed to be references to the new
holding company.

               (f) “Date of Termination” means (1) the effective date on which
the Executive’s employment by the Company terminates as specified in a prior
written notice by the Company or the Executive, as the case may be, to the
other, delivered pursuant to Section 10 or (2) if the Executive’s employment by
the Company terminates by reason of death, the date of death of the Executive.

               (g) “Good Reason” means, without the Executive’s written consent,
the occurrence of any of the following events after a Change in Control: (1) a
change in the Executive’s reporting responsibilities, titles or offices with the
Company as in effect immediately prior to such Change in Control which is
adverse to the Executive, (2) assignment of duties inconsistent with the
Executive’s position, authority, duties, responsibilities or status, or any
other action by the Company which results in a substantial diminution of such
position, authority, duties, responsibilities or status, other than an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive, (3) any reduction of the Executive’s base salary, bonus or incentive
compensation opportunities, or benefits under any compensation or benefit plan
or program of the Company, other than an isolated, insubstantial and inadvertent
reduction not made in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive, (4) any successor to the
Company, by acquisition of stock or assets, by merger or otherwise, failing to
expressly assume the obligations of the Company under this Agreement, or (5) the
Executive being reassigned to an office location more than 50 miles from the
location of the Executive’s place of employment at the time of the Change in
Control.

               (h) “Krasny Family” shall mean Michael P. Krasny, Janet Krasny,
any descendant of Michael P. Krasny or Janet Krasny or the spouse of any such
descendant

4



--------------------------------------------------------------------------------



 



(collectively, the “Krasny Family Group”), any trust, partnership or other
entity for the benefit of any member of the Krasny Family Group, the estate of
any member of the Krasny Family Group or any charitable organization established
by any member of the Krasny Family Group.

               (i) “Prior Bonus” shall mean the higher of (1) the Executive’s
target incentive bonus during the fiscal year in which the Change in Control
occurs and (2) the average of the annual incentive bonus earned under the
Company’s Senior Management Incentive Plan or any comparable bonus earned under
any successor plan (including any bonus earned and payable but not yet paid) for
the last three full fiscal years (or such shorter period during which the
Executive has been an employee of the Company); provided that, if the Executive
is not employed by the Company for a full fiscal year, the Prior Bonus shall be
the target incentive bonus for such year.

               (j) “Qualifying Termination” means termination of the Executive’s
employment during the Termination Period (1) by reason of the discharge of the
Executive by the Company other than (A) for Cause, (B) the Executive’s death or
(C) due to the Executive’s absence from the Executive’s duties with the Company
on a full-time basis for at least 180 consecutive days as a result of the
Executive’s incapacity due to physical or mental illness, or (2) by reason of
the resignation of the Executive for Good Reason within six (6) months after an
event constituting Good Reason.

               (k) “Termination Period” means the period of time beginning with
a Change in Control and ending on the earlier to occur of (1) two years
following such Change in Control and (2) the Executive’s death.

               2.  Payments Upon Termination of Employment.

               (a) In the event of a Qualifying Termination, the Executive shall
receive the following benefits:

               (1) Payment of all Accrued Obligations in a lump sum within
thirty (30) days after the Date of Termination; provided, however, that any
portion of the Accrued Obligations which consists of bonus, deferred
compensation or annual incentive compensation shall be determined and paid in
accordance with the terms of the relevant plan as applicable to the Executive;

               (2) A prorated annual incentive bonus (based on the target bonus
under the Company’s Senior Management Incentive Plan or any successor plan for
the fiscal year in which the Executive’s termination of employment occurs)
through and including the effective date of the Executive’s termination of
employment;

               (3) Payment in a lump sum within thirty (30) days after the Date
of Termination of a salary replacement amount equal to two hundred fifty percent
(250%) of the Executive’s highest annual base salary from the Company and its
affiliated companies in effect during the 12-month period prior to the Date of
Termination;

               (4) Payment in a lump sum within thirty (30) days after the Date
of Termination of a bonus replacement amount equal to two hundred fifty percent
(250%) of the Prior Bonus;

5



--------------------------------------------------------------------------------



 



               (5) Continuation, for a period of two (2) years after the Date of
Termination, of all welfare benefits (including medical, accident, disability
and life insurance) on terms at least as favorable to the Executive as those
which would have been provided if the Executive’s employment with the Company
had continued for that time, with the cost of such benefits to be paid by the
Company. To the extent the Company is unable to provide comparable insurance for
reasons other than cost, the Company may provide a lesser level or no coverage
and compensate the Executive for the difference in coverage through a cash lump
sum payment grossed up for taxes. This payment will be based upon the cost of an
individual insurance policy if it were assumed to be available; and

               (6) Outplacement services with a firm selected by the Company and
reasonably acceptable to the Executive, provided that such outplacement services
are commenced within a reasonable time following the Date of Termination.
Payments in the aggregate amount not to exceed $20,000 shall be made directly to
such outplacement firm upon submission of proper documentation to the Company.

               Any amount paid pursuant to this Section 2(a) shall be paid in
lieu of any other amount of severance relating to salary, incentive compensation
or other bonus continuation to be received by the Executive upon termination of
employment of the Executive under any severance plan, policy or arrangement of
the Company (including, without limitation, the Company’s Compensation
Protection Plan For Executives). If the Company is obligated by law to pay
severance pay, notice pay or other similar benefits, or if the Company is
obligated by law to provide advance notice of separation (“Notice Period”), then
the payments made pursuant to this Section 2(a) shall be reduced by the amount
of any such severance, notice pay or other similar benefits, as applicable, and
by the amount of any severance pay, notice pay or other similar benefits
received during any Notice Period.

               (b) If during the Termination Period the employment of the
Executive shall terminate for any reason other than a Qualifying Termination,
then the Company shall pay to the Executive all Accrued Obligations (including,
in the case of death or disability, prorated annual incentive bonus (based on
the target bonus under the Company’s Senior Management Incentive Plan or any
successor plan for the fiscal year in which the Executive’s termination of
employment occurs) through and including the effective date of the Executive’s
termination of employment in a lump sum within thirty (30) days after the Date
of Termination; provided, however, that any portion of the Accrued Obligations
which consists of bonus, deferred compensation or annual incentive compensation
shall be determined and paid in accordance with the terms of the relevant plan
as applicable to the Executive. In addition, if the Executive’s employment is
terminated by retirement under a retirement plan of the Company or by
resignation of the Executive other than for Good Reason, the Executive may, in
the discretion of the Compensation Committee, be awarded a pro rata cash bonus
for the year in which the Date of Termination occurs.

               3. Certain Additional Payments by the Company. (a) Anything in
this Agreement to the contrary notwithstanding, in the event it shall be
determined that any payment or distribution by the Company or its affiliated
companies to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this

6



--------------------------------------------------------------------------------



 



Section 3) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 3(a), if
it shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Executive, after taking into account the Payments and the Gross-Up
Payment, would not receive a net after-tax benefit of at least $100,000 (taking
into account both income taxes and any Excise Tax) as compared to the net
after-tax proceeds to the Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.

               (b) Subject to the provisions of Section 3(c), all determinations
required to be made under this Section 3, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company’s
public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 3, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any good faith determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 3(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

7



--------------------------------------------------------------------------------



 



               (c) The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

               (1) give the Company any information reasonably requested by the
Company relating to such claim,

               (2) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

               (3) cooperate with the Company in good faith in order effectively
to contest such claim, and

               (4) permit the Company to participate in any proceedings relating
to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be

8



--------------------------------------------------------------------------------



 



entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

               (d) If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 3(c), the Executive becomes entitled to
receive, and receives, any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Section 3(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 3(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

               4. Withholding Taxes. The Company may withhold from all payments
due to the Executive (or the Executive’s beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Company is
required to withhold therefrom.

               5. Reimbursement of Expenses. The Company shall pay promptly as
incurred, to the fullest extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest initiated by the Executive about the amount of any payment due pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that in the event the Company prevails over the Executive in
the dispute, the Executive shall be required to reimburse the Company, over a
period of 12 months from the date of such resolution, for all sums advanced to
the Executive pursuant to this Section 5.

               6. Operative Event. Notwithstanding any provision herein to the
contrary, no amounts shall be payable hereunder unless and until there is a
Change in Control at a time when the Executive is employed by the Company.

               7. Termination of Agreement. (a) This Agreement shall be
effective on the date hereof and shall expire on the third anniversary of the
date hereof, provided that the term of this Agreement shall be extended
automatically for one additional year as of each annual anniversary of the date
hereof, commencing with the third anniversary of the date hereof (each, a
“Renewal Period”) unless this Agreement is terminated pursuant to Section 7(b)
or, if earlier, upon the earlier to occur of (i) termination of the Executive’s
employment with the Company prior to a Change in Control and (ii) the
Executive’s death. Notwithstanding the foregoing, any expiration of this
Agreement shall not retroactively impair or otherwise adversely affect the
rights of the Executive which have arisen prior to the date of such expiration.

               (b) The Company shall have the right, in its sole discretion at
any time during a Renewal Period, pursuant to action by the Board, to approve
the amendment or termination of this Agreement, which amendment or termination
shall not become effective until the date fixed

9



--------------------------------------------------------------------------------



 



by the Board for such amendment or termination, which date shall be at least one
year after notice thereof is given by the Company to the Executive; provided,
that an amendment which is not adverse to the interests of the Executive shall
take effect immediately; and provided further, that in no event shall this
Agreement be amended in a manner adverse to the interests of the Executive or be
terminated in the event of a Change in Control.

               8. Scope of Agreement. Nothing in this Agreement shall be deemed
to entitle the Executive to continued employment with the Company or its
subsidiaries and, if the Executive’s employment with the Company shall terminate
prior to a Change in Control, then the Executive shall have no further rights
under this Agreement; provided, however, that any termination of the Executive’s
employment following a Change in Control shall be subject to all of the
provisions of this Agreement.

               9. Successors; Binding Agreement.

               (a) This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred. In the event of the consummation of a transaction initiated by
the Company involving the formation of a direct or indirect holding company of
the Company for any internal legal or business purpose in which the holders of
the outstanding voting securities of the Company become the holders of the
outstanding voting securities of such holding company in substantially the same
proportions, the provisions of this Agreement shall be binding upon such holding
company.

               (b) The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in Section 9(a), it will cause
any successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or the Executive’s beneficiary or estate), all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall be a breach of this Agreement and shall entitle the
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive’s employment were terminated following a Change in Control other than
by reason of a Nonqualifying Termination during the Termination Period. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the Date of
Termination.

               (c) This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amounts would be payable to the Executive
hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by the Executive to
receive such amounts or, if no person is so appointed, to the Executive’s
estate.

10



--------------------------------------------------------------------------------



 



               10. Notices. (a) For purposes of this Agreement, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed (1) if to the Executive, to the home address of the
Executive on the most current Company records and if to the Company, to CDW
Computer Centers, Inc., 200 North Milwaukee Avenue, Vernon Hills, IL 60061
attention General Counsel with a copy to Thomas A. Cole, Sidley Austin Brown &
Wood, Bank One Plaza, 10 South Dearborn Street, Chicago, Illinois 60603, or
(2) to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

               (b) A written notice of the Executive’s Date of Termination by
the Company or the Executive, as the case may be, to the other, shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the termination
date (which date shall be not less than 15 days after the giving of such
notice). The failure by the Executive or the Company to set forth in such notice
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

               11. Full Settlement; Resolution of Disputes. (a) The Company’s
obligation to make any payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.

               (b) Any dispute or controversy between the Company and the
Executive arising out of or relating to this Agreement or the breach of this
Agreement shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules then in effect, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Any arbitration shall be
held before a single arbitrator who shall be selected by the mutual agreement of
the Company and the Executive, unless the parties are unable to agree to an
arbitrator, in which case the arbitrator will be selected under the procedures
of the AAA. In connection with the appointment of an arbitrator, the AAA will
give the parties a list of no less than 15 potential arbitrators to strike and
number in order of preference in accordance with AAA procedures. The arbitrator
shall have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court otherwise having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award

11



--------------------------------------------------------------------------------



 



rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.
The Company and the Executive acknowledge that this Agreement evidences a
transaction involving interstate commerce. Notwithstanding any choice of law
provision included in this Agreement, the United States Federal Arbitration Act
shall govern the interpretation and enforcement of this arbitration provision.
The arbitration proceeding shall be conducted in Chicago, Illinois or such other
location to which the parties may agree. The Company shall pay the costs of any
arbitrator appointed hereunder.

               12. Employment with Subsidiaries. Employment with the Company for
purposes of this Agreement shall include employment with any corporation or
other entity in which the Company has a direct or indirect ownership interest of
50% or more of the total combined voting power of the then outstanding
securities of such corporation or other entity entitled to vote generally in the
election of directors.

               13. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which other provisions shall remain in
full force and effect.

               14. Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

               15. Miscellaneous. No provision of this Agreement may be modified
or waived unless such modification or waiver is agreed to in writing and signed
by the Executive and by a duly authorized officer of the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. Except as
otherwise expressly set forth in this Agreement, the rights of, and benefits
payable to, the Executive, the Executive’s estate or the Executive’s
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, the Executive, the Executive’s estate or the Executive’s
beneficiaries under any other employee benefit plan or compensation program of
the Company.

12



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and the Executive has
executed this Agreement as of the day and year first above written.

              CDW COMPUTER CENTERS, INC.               By:


--------------------------------------------------------------------------------

John A. Edwardson
Chairman and Chief Executive Officer                 EXECUTIVE              

--------------------------------------------------------------------------------

[Executive’s Name]

13